

EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is made and entered into effective
as of August 24, 2015 (the "Effective Date"), by and between George Lasezkay
(the "Executive") and Acucela Inc. (the "Company").


In consideration of the mutual covenants herein contained, the continuing
employment of the Executive by the Company, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1. Duties and Scope of Employment. The Company shall employ Executive in the
position of Executive Vice President, Legal Affairs. Executive will primarily
report directly to the Company's Chief Executive Officer (CEO) during the term
of this Agreement and render such business and professional services in the
performance of his duties, consistent with Executive's position within the
Company, as shall reasonably be assigned to him by the Company's CEO, or the
Company's Board of Directors. Only the CEO shall have the right to revise such
responsibilities from time to time, as he deems necessary or appropriate. From
time to time during the Agreement, the CEO, or his designee, will determine a
mutually agreeable office work schedule for Executive, including the number of
business days spent in the Company headquarters. Employee may work virtual up to
fifty percent (50%) of his time during the Agreement. At times and dates agreed
up with the CEO, or his designee, Executive will commit to work in the Company
headquarters up to five (5) business days per calendar month during the Initial
Salary Period (as defined herein) and up to ten (10) business days per calendar
month beginning on and after the Change Date (as defined herein). The CEO or the
Compensation Committee of the Company's Board of Directors shall have the right
to revise Executive 's compensation as provided for in Section 4(a) and (c)
below, consistent with the provisions of this Agreement.


2.Obligations. While employed hereunder, Executive will be responsible for
providing in-house legal services to the Company and will perform his duties
faithfully and to the best of his ability. Executive agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the CEO; provided,
however Executive may continue his current non-competitive business activities
and engage in non-competitive business or charitable activities so long as such
activities do not materially interfere with Executive's performance and
responsibilities to the Company. Any board of director positions with other
business or charitable entities entered into after the Effective Date shall be
subject to the prior approval of the CEO.


3.Employment Term. Unless otherwise terminated earlier as provided in Section 5,
Executive's employment with the Company pursuant to this Agreement shall
commence on the Effective Date and shall continue until August 23, 2016 (the
"Initial Term"), provided that this Agreement shall automatically renew for
successive one-year periods unless either the Company or the Executive provide
written notice to the other of its intention not to renew the Agreement at least
sixty (60) days prior to the end of any yearly term (each such additional year
being an "Extended Term", and collectively with the Initial Term being the
"Employment Term").








    





--------------------------------------------------------------------------------





4.
Compensation and Benefits.



(a)    Base Compensation. Beginning on the Effective Date and up to but not
longer than February 28, 2016 (Initial Salary Period), the Company shall pay
Executive compensation for Executive's services at a monthly base salary of
$18,500.00 (Eighteen Thousand Five Hundred Dollars) which is equivalent to
$222,000 (Two Hundred Twenty Two Thousand Dollars) on an annualized basis
(Initial Salary). Upon February 28, 2016 or an earlier date mutually agreed upon
between Executive and Company, (Change Date) , the Company shall then pay
Executive a monthly base salary of $25,000.00 (Twenty-Five Thousand Dollars)
which is equivalent to
$300,000.00 (Three Hundred Thousand Dollars) on an annualized basis (Base
Salary). Such Initial Salary and such Base Salary shall be subject to applicable
tax withholding and shall be paid periodically in accordance with normal Company
payroll practices. The Base Salary may be increased pursuant to annual review by
the CEO and or Compensation Committee of the Board. In addition, effectively
immediately on the Change Date, the title of Executive's position will be
changed to Executive Vice President, General Counsel.


(b)    Signing Bonus. Executive will receive a one-time signing bonus of
$25,000.00 (Twenty-Five Thousand Dollars), subject to applicable tax withholding
and paid at the time of Executive's first regularly scheduled paycheck in
accordance with normal Company payroll practices, without regard to any waiting
period applicable to bonuses granted to Company employees.


(c)    Incentive Bonus. In addition to the base salary, Executive will be
entitled to receive a performance bonus relating to each year of employment with
the Company under this Agreement equal to an amount to be determined by the
Board or its Compensation Committee. Such bonus shall be paid by March 30 of the
year following the year for which the bonus relates. The target amount of such
performance bonus shall be 35% of Executive's then current base salary for the
applicable fiscal year. The amount of a performance bonus earned by Executive,
if any, will be based upon Company performance against reasonable objective
metrics to be determined annually by the CEO and/or the Compensation Committee.


(d)    Benefits. Starting with the Effective Date, Executive shall be eligible
to participate in the employee benefit plans which are available or which become
available to other employees of the Company, with the adoption or maintenance of
such plans to be in the discretion of the Company, subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. Such
benefits shall include participation in the Company's group medical, life,
disability, and retirement plans, and any supplemental plans available to senior
executives of the Company from time to time. During the Initial Salary Period,
Executive will accrue 20 (twenty) days of Personal Time-Off ("PTO") annually,
prorated for the remaining months in the calendar year in which Executive is
hired. Starting on the Change Date, Executive will accrue 32 (thirty-two) days
of PTO annually, prorated for the remaining months in the calendar year in which
the Change Date occurred. Executive may accrue to a maximum of 240 hours in
accordance with the Company's PTO policy, with the timing and duration of
specific vacations mutually and reasonably agreed to by the parties hereto. The
Company reserves the right to change or terminate its employee benefit plans and
programs at any time pursuant to any notice provisions in such plans.







--------------------------------------------------------------------------------





(e)    Relocation Expenses. Beginning on the Change Date, in addition to other
benefits, and to assist Executive and his family in relocating to the greater
Seattle area, the Company will pay Executive a relocation allowance in the
amount of $10,000.00 (Ten Thousand Dollars) less lawful withholding, at the time
Executive elects to so relocate. ln addition, Company will, for a period not to
exceed nine (9) months from the Change Date, reimburse Executive up to
$2,500.00 (Twenty Five Hundred Dollars) per month of his actual expenses to
offset commuting costs and to offset any housing costs as part of the relocation
process. It is Executive's responsibility to account for all relocation expenses
for personal income tax purposes.


(f)    Business Expenses. The Company will reimburse Executive for reasonable
business and transportation expenses incurred by Executive in the furtherance of
or in connection with the performance of Executive's duties hereunder, in
accordance with the Company's expense reimbursement policy as in effect from
time to time. Such expenses will include all reasonable hotel, apartment or
other temporary housing stays while working in the Company's offices in
Washington state at the request of the Company during the Initial Salary Period.
The Company will also reimburse Executive for monthly office parking expenses
and for all necessary bar association dues or fees required of in-house counsel
by Washington State Bar Association or the Washington State Court system in
order for Executive to perform his duties to Company.


(g)    Additional Business Expense Benefits. Upon receipt of appropriate
invoices or Company expense reports, for up to a maximum of nine (9) months
after the Effective Date, Company will reimburse Executive his actual expenses
up to $600 (Six Hundred Dollars) per month to off-set the cost of Executive's
rental office in Orange County, outside of his personal residence, to be used in
the performance of his duties under this Agreement when not working in the
Company's headquarters.


(h)    RSU (Restricted Stock Units). Subject to Board approval and any required
shareholder approval (which Company shall use its best efforts to obtain, if
needed), the Company will provide Executive restricted stock unit grants (RSUs)
as set forth in a separate Restricted Stock Units Agreement pursuant to the 2014
Equity Incentive Plan, as amended, or any other agreement or restricted stock
unit plan of the Company (the "RSU Plan"). The grant value of any RSU will be
the current fair market value of the Company common stock as determined by the
Board consistent with the requirements of IRC Sec. 409A and other applicable
statutes and the aggregate number of shares subject to the RSU shall be equal to
0.35% of Company's common stock on July 2, 2015, on a fully diluted basis. The
RSU's will be subject to a four year vesting period, with twenty-five percent
(25%) of Executive's RSUs vesting one-year after the Effective Date, and the
remainder vesting thereafter on a monthly pro rata basis, provided that l 00%
vesting shall be triggered upon a Company Change in Control, termination of
Executive's employment by the Company without Cause, and in the event Executive
terminates his employment for Good Reason (Acceleration Trigger) and provided
further that in the event the Acceleration Trigger is a Change in Control, that
the Executive's employment with the Company's successor is terminated by the
Company successor without Cause or by the Employee with Good Reason .


5.
Termination of Employment.



(a)    Termination by Company for Cause; Voluntary Termination. In the event
Executive's employment with the Company is terminated for "Cause" (as defined
herein) by the Company or voluntarily by Executive (i) the Company shall pay
Executive any unpaid base salary







--------------------------------------------------------------------------------





due for periods prior to the date of termination of employment ("Termination
Date"); (ii) the Company shall pay Executive all of Executive's accrued and
unused vacation through the Termination Date; and (iii) following submission of
proper expense reports by Executive, the Company shall reimburse Executive for
all expenses reasonably and necessarily incurred by Executive in connection with
the business of the Company prior to termination. These payments shall be made
promptly upon termination and within the period of time mandated by applicable
law. Executive shall retain all RSUs that are vested as of the Termination Date.
All unvested RSUs will be immediately forfeited as of the Termination Date.


(b)Termination by Company without Cause. The Company may terminate Executive's
employment without Cause upon thirty (30) days written notice to Executive. If
Executive 's employment with the Company terminates other than voluntarily or
for Cause, and Executive signs and does not revoke a Release, then, subject to
Executive's compliance with Section 7, Executive shall be entitled to:
(i)    Receive continuing payments of severance pay (less applicable withholding
taxes) at a rate equal to his base salary, as then in effect, for a period of
nine (9) months from the date of such termination, to be paid periodically in
accordance with the Company's normal payroll policies.
(ii)    The same level of health (i.e., medical, vision and dental) coverage and
benefits as in effect for the Executive on the day immediately preceding the day
of the Executive's termination of employment; provided, however, that (a) the
Executive constitutes a qualified beneficiary, as defined in Section 4980B(g)(l)
of the Internal Revenue Code of 1986, as amended ; and (b) Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended ("COBRA"), within the time period prescribed pursuant to
COBRA. The Company shall continue to provide Executive with Company-paid health
coverage until the earlier of (i) the date Executive is no longer eligible to
receive continuation coverage pursuant to COBRA, or (ii) nine (9) months from
the Termination Date.
(iii)    Any unvested portion of RSUs shall immediately vest as to that number
of RSUs that would have vested had Executive remained a full-time employee with
the Company through the nine (9) month period following the Termination Date
and, subject to terms of the RSU Plan.
(c)Death. In the event of Executive's death while employed hereunder,
Executive's beneficiary (or such other person(s) specified by will or the laws
of descent and distribution) will receive (i) continuing payments of severance
pay (less applicable withholding taxes) at a rate equal to Executive's base
salary for a period of ninety (90) days from Executive's death, to be paid
periodically in accordance with the Company's normal payroll policies, (ii)
Company-paid COBRA benefits as specified in Section 5(b)(ii) above for ninety
(90) days from Executive's death, and (iii) subject to the terms of the RSU
Plan, have the right to the vested RSUs under the RSU Plan which are vested as
of the date of Executive's death.


(d)Disability. In the event of Executive's termination of employment with the
Company due to "Disability" (as defined herein), Executive shall be entitled to
continuing payments of base salary (less applicable withholding taxes) until
Executive is eligible for long-term disability payments under the Company's
group disability policy; provided, however, that in no event shall such period
of continued base salary exceed 180 days following termination.





--------------------------------------------------------------------------------





(e)Termination by Executive for Good Reason. If Executive terminates employment
with the Company for "Good Reason"(as defined herein) within 90 days of a Good
Reason event, and Executive signs and does not revoke a Release, then, subject
to Executive's compliance with Section 7, Executive shall be entitled to the
same benefits that he would receive in Section 5(b) above.


(f) Specified Employee. Notwithstanding any other provision in this Agreement to
the contrary, if Executive is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment that is considered deferred
compensation under Code Section 409A payable on account of a "separation from
service" (as defined for purposes of Code Section 409A and corresponding
regulations), such payment shall be made on the date which is the earlier of the
following: (i) the expiration of the six (6)-month period measured from the date
of such "separation from service" of Executive, and (ii) the eighteen (18)-month
anniversary of the date of this Agreement (the "Delay Period"), to the extent
required under Code Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 5(f) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Executive in a lump sum, without interest, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.


6.No Impediment to Agreement. Executive hereby represents to the Company that
Executive is not, as of the date hereof, and will not be during Executive's
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality agreement which would constitute
an impediment to, or restriction upon, Executive's ability to enter this
Agreement and to perform the duties of Executive's employment.


7.Assignment of Inventions and Confidentiality Agreement. Executive acknowledges
that by reason of his employment, he will have access to trade secrets and
confidential or proprietary information, including but not limited to:
confidential processes and technology, long range plans, marketing plans,
supplier relationships, contract terms, compensation information, membership and
customer data, financial information, pricing and costs information. Executive
agrees, as a condition to Executive's employment with the Company and the
effectiveness of this Agreement, to execute the Company's form of Intellectual
Property Agreement attached hereto as Exhibit A; provided, however, to the
extent there is any inconsistency between such agreement and this Agreement,
this Agreement shall control.


8.Injunction. Executive agrees that an injunction may be granted by the Superior
Court of King County, Washington, or by any other court or courts having
jurisdiction, restraining him from violation of the terms of this Agreement,
upon any breach or threatened breach. This shall not limit Company from any
other relief or damages to which it may be entitled as a result of Executive's
breach of this Agreement.


9.Alternative Dispute Resolution. Executive agrees that prior to filing any
motion or claim against Company or any of its employees, he will offer to engage
in formal mediation provided that no such mediation may delay such filing by
more than thirty (30) days and Company is barred from filing any motion or claim
against Executive prior to the completion of such mediation. Each party shall
bear its own costs of mediation.







--------------------------------------------------------------------------------





10. Fees. The prevailing party shall be entitled to its costs and attorney's
fees incurred in any litigation relating to the interpretation or enforcement of
this Agreement.


11.Definitions.


(a)    Cause. For purposes of this Agreement, "Cause" is defined as any of the
following : (i) fraud, illegal conduct, misappropriation or embezzlement on the
part of Executive which results in material loss, damage or injury to the
Company, (ii) a material breach of this Agreement (including any documents
incorporated herein by reference) by Executive, (iii) Executive's conviction of,
or plea of guilty or nolo contendere to, a felony or crime involving moral
turpitude, or (iv) conduct by Executive which constitutes willful, wanton or
grossly negligent neglect of duties. Conduct will not be willful or grossly
negligent if done, or not done, by Executive in good faith and with reasonable
belief that action or omission was in the best interest of the Company. Any
termination for "Cause" hereunder must be determined by a vote of the Board,
with Executive first having been given specific written explanation of the basis
for the "Cause" determination and an opportunity to appear before the Board
prior to final Board action. If the Company wishes to terminate Executive's
employment for Cause, it will first give Executive forty-five (45) days prior
written notice of the circumstances constituting Cause and an opportunity to
reasonably cure unless the circumstances are not subject to being so cured.


(b)    Change in Control. For purposes of this Agreement, "Change in Control" is
defined as the occurrence of any of the following events: (i) any "person "(as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, the "Exchange Act") becomes the "beneficial owner" (as defined
in Rule l 3d-3 of the Exchange Act), directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the total voting power
represented by the Company's then-outstanding voting securities; provided,
however, that for purposes of this sub clause (i) the acquisition of additional
securities by any one Person who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company will not be
considered a Change in Control; (ii) the consummation of the sale or disposition
by the Company of all or substantially all of the Company's assets; (iii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation;(iv) any other transaction which qualifies as a
"corporate transaction " under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company) or (v) a change in the effective control of
the Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by member of the Board whose
appointment or election is not endorsed by as majority of the members of the
Board prior to the date of the appointment or election. For purpose of this sub
clause (v), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control. For purposes of this definition,
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. Notwithstanding the
foregoing, a transaction will not be deemed a







--------------------------------------------------------------------------------





Change in Control unless the transaction qualifies as a change in control event
within the meaning of Code Section 409A, as it has been and may be amended from
time to time, and any proposed or final Treasury Regulations and IRS guidance
that has been promulgated or may be promulgated thereunder from time to time.


(c)    Disability. For purposes of this Agreement, "Disability" is defined as
Executive's inability to perform his employment duties to the Company hereunder
for 180 days (in the aggregate) in any one-year period as determined by
concurrence of Executive's attending physician and an independent physician
selected by the Company and failing such concurrence, then by an independent
physician which they together select.


(d)    Good Reason. For purposes of this Agreement, "Good Reason" is defined as
the occurrence of any of the following: (i) A relocation of Company headquarters
outside of the State of Washington ; (ii) A material breach of this Agreement by
the Company; (iii) Executive has a material reduction in position, status,
duties or responsibilities, or is assigned duties or reporting relationships
materially inconsistent with his position (iv) Executive's Initial Salary or
Base Salary is reduced, (v) Executive is required to work in Company headquarter
in excess of the days specified in section 1 above, unless otherwise agreed to
in writing, or (vi) a Change in Control. If the Executive wishes to terminate
his employment for Good Reason, he must first give Company written notice of the
circumstances constituting Good Reason within forty-five (45) days after the
occurrence of such Good Reason event, the Employer must have at least thi11y
(30) days' opportunity to cure unless the circumstances are not subject to being
cured, and Executive must terminate his employment no later than sixty (60) days
after the expiration of the cure period.


(e)    Release. For purposes of this Agreement, "Release" is defined as a full
and complete release of all claims of Executive against the Company, known or
unknown on the date of its execution, in form and substance acceptable to the
Company.


12.Successors; Personal Services. The services and duties to be performed by the
Executive hereunder are personal and may not be assigned or delegated. This
Agreement shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Executive, the Executive's heirs and
representatives.


13.Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to Executive at the home address, which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Chief Operating Officer.


14.
Miscellaneous Provisions.



(a)    Waiver. No provision of this Agreement shall be modified , waived or
discharged unless the modification , waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement







--------------------------------------------------------------------------------





by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.
(b)    Entire Agreement. This Agreement, the Company's Intellectual Property
Agreement dated of even date herewith, and the Restricted Stock Units Agreement,
shall supersede and replace all prior agreements or understandings relating to
the subject matter hereof, and no agreement, representations or understandings
(whether oral or written or whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the relevant matter hereof.


(c)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Washington without reference to any choice of law rules. The parties
expressly stipulate that any litigation under this Agreement shall be brought in
the state courts of King County, Washington or in the United States District
Court for the Western District of Washington at Seattle. The parties agree to
submit to the jurisdiction and venue of these courts.


(d)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(e)No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankrupt cy, garnishment, attachment or other creditor's
process, and any action in violation of this subsection shall be void.
(f) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.
(g)Employment Taxes. Unless otherwise specified, all payments made pursuant to
this Agreement will be subject to withholding of all applicable income, health
insurance and employment taxes.


(h)Assignment by Company. The Company may assign its rights under this Agreement
to an affiliate (as defined under the Securities Exchange Act of 1934), and an
affiliate may assign its rights under this Agreement to another affiliate of the
Company or to the Company. In the case of any such assignment, the term
"Company" when used in a section of this Agreement shall mean the corporation
that actually employs the Executive.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(j) Attorney Fees. The Company agrees to directly pay or reimburse Executive's
reasonable legal fees associated with entering into this Agreement up to $2,000
upon receiving invoices for such services.
(k) Code Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and the regulations
and guidance







--------------------------------------------------------------------------------





promulgated thereunder and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. The Company makes
no representation or warranty and will have no liability to Executive or any
other person with respect to whether any provision of this Agreement fails to
comply with Code Section 409A or fails to satisfy an intended exemption from
Code Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A
(l)     Code Section 280G. Notwithstanding any provision of this Agreement or
any other plan, arrangement or agreement to the contrary, if any amount or
benefit to be paid or provided by the Company or its affiliates to the Executive
or the Executive's benefit pursuant to this Agreement or otherwise ("Covered
Payments") would be an "excess parachute payment," within the meaning of Section
280G of the Code, but for this Section 14(k), then the Covered Payments shall be
reduced to the minimum extent necessary (but in no event less than zero) so that
no portion of any Covered Payments, as so reduced, constitutes an excess
parachute payment, but only if and to the extent that such reduction will also
result in, after taking into account all state, local and federal taxes
applicable to the Executive (computed at the highest applicable marginal rate),
including any taxes payable pursuant to Section 4999 of the Code (and any
similar tax that may hereafter be imposed under any successor provision or by
any taxing authority), greater
after-tax proceeds to the Executive than the after-tax proceeds to the Executive
computed without regard to any such reduction. The determination of whether any
reduction in such Covered Payments is required pursuant to this Section l4(k)
shall be made by a firm of independent certified public accountants or a law
firm selected by the Company. In the event that any Covered Payment is required
to be reduced pursuant to this Section 14(k), the Executive shall be entitled to
designate the payments and/or benefits to be so reduced in order to give effect
to this Section 14(k). The Company shall provide the Executive with all
information reasonably requested by the Executive to permit the Executive to
make such designation. In the event that the Executive fails to make such
designation within ten (10) business days of the date on which he is notified of
the determination that a reduction in Covered Payments is required under this
Section l 4(k), the Company may effect such reduction in any manner it deems
appropriate.






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.




COMPANY:
Acucela, Inc.
 
 
 
By:
/s/ Ryo Kubota
 
Ryo Kubota
 
Its:
Chief Executive Officer







EXECUTIVE:       
 
 
/s/ George Lasezkay
 
George Lasezkay



































[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]





--------------------------------------------------------------------------------









EXHIBIT A
Intellectual Property Agreement


















































































EXHIBIT A




--------------------------------------------------------------------------------





AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to the Employment Agreement (this "Amendment") is effective as of
December 9, 2015, by and between George Lasezkay (the "Executive") and Acucela
Inc. (the "Company").


RECITALS
A.    Executive and the Company are parties to that certain Employment Agreement
dated as of August 24, 2015 (the "Employment Agreement"), pursuant to which the
Company agreed to employ Executive, and Executive agreed to be employed by the
Company, as the Company’s Executive Vice President subject to the terms and
conditions of the Employment Agreement.


B.    Executive and the Company wish to amend and clarify the Employment
Agreement as provided herein.


AGREEMENT
In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.Amendments Concerning Determination of Incentive Bonus. Section 4(c) is hereby
amended and restated in its entirety as follows:
(c)    Incentive Bonus. In addition to the base salary, Executive may receive a
performance bonus relating to each year of employment with the Company under
this Agreement equal to an amount to be determined by the Board or its
Compensation Committee. Such bonus shall be paid by March 15 of the year
following the year for which the bonus relates. The maximum amount of such
performance bonus shall be 35% of Executive's then current base salary for the
applicable fiscal year. Notwithstanding the forgoing, the maximum amount of the
performance bonus relating to the Executive's employment with the Company in
2015 shall be 35% of the aggregate amount of base salary earned by the Executive
during 2015. The amount of a performance bonus, if any, awarded under this
Section 4(c) shall be based upon: (i) Company performance against objective
metrics to be determined annually by the CEO and/or the Compensation Committee
of the Board and (ii) the strategic leadership and overall performance of the
Executive against objective and/or subjective metrics as determined by the CEO
and/or the Compensation Committee of the Board in their sole and complete
discretion.














1







--------------------------------------------------------------------------------





'.






2.Amendments Concerning Equity Awards to be Granted. Section 4(h) is hereby
amended and restated in its entirety as follows:
(h)    Equity Awards. Subject to Board approval and any required shareholder
approval (which Company shall use its best efforts to obtain, if needed), the
Company will provide Executive common stock restricted stock units ("RSUs") as
set forth in a separate agreement pursuant to the Company's 2014 Equity
Incentive Plan, as amended (the "2014 Plan"). The grant value of any RSU will be
the current fair market value of the Company's common stock as determined by the
Board consistent with the requirements of IRC Sec. 409A and other applicable
statutes and the aggregate number of shares subject to the RSUs shall be equal
to 0.35% of the Company's outstanding common stock on July 2, 2015 on a fully
diluted basis. The RSUs shall be subject to a four (4) year vesting period, with
twenty-five percent (25%) of the RSUs vesting one-year after the Effective Date
and the remaining seventy-five percent (75%) of the RSUs vesting thereafter on a
monthly pro rata basis over the following three (3) years with the RSUs becoming
completely vested four (4) years from the Effective Date; provided that upon a
Company Change in Control, a termination of the
Executive's employment by the Company without Cause, or a termination of
employment by the Executive with Good Reason ("Acceleration Triggers"), the
number of RSUs subject to vesting through the nine (9) month period following
the date of termination of employment (the "Termination Date") shall become
vested as of the Termination Date, or in the case of a Change in Control, upon
the closing date of the transaction that results in a Change in Control, while
all remaining unvested RSUs shall be forfeited. All unvested RSUs shall be
forfeited upon a termination of employment by the Company for Cause or a
termination by Executive without Good Reason. Notwithstanding the foregoing, if
the Acceleration Trigger is a Change in Control and the Executive's employment
with the Company's successor is terminated within twelve (12) months of the
Change in Control either by: (a) the Company’s successor without Cause, or (b)
the Employee with Good Reason, then 100% of all remaining unvested RSUs shall
become immediately vested as of the Termination Date.


3.Amendments Concerning Termination Provisions. Section 5(a) is hereby amended
and restated in its entirety as follows:
(a)    Termination by Company for Cause; Voluntary Termination. In the event
Executive's employment with the Company is terminated for "Cause" (as defined
herein) by the Company or voluntarily by Executive (i) the Company shall pay
Executive any unpaid base salary due for periods prior to the Termination Date;
(ii)    the Company shall pay Executive all of Executive's accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by Executive, the Company shall reimburse Executive for all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to termination. These payments shall be made
promptly upon termination and within the period of time mandated by applicable
law.




2







--------------------------------------------------------------------------------













4.Current Section 5(b) (iii) shall be deleted in full and replaced in its
entirely as follows:
(iii)    Receive an incentive bonus (less applicable tax withholding) described
in Section 4(c) above, in an amount equal to 35% of nine (9) months of
Executive's annual base salary in effect on the Termination Date. Such bonus to
be paid to Executive according to the provisions of Section 4(c).


5.
The following is added as a new Section 5(b)(iv) of the Agreement:

(iv)    Any RSUs subject to vesting through the nine (9) month period following
the Termination Date shall become vested as of the Termination Date, while all
remaining unvested RSUs shall be forfeited.


6.Amendments Concerning Non-Renewal of Agreement. The following is added as a
new Section 5(g):
(g)    Agreement Non-Renewal. Any non-renewal of this Agreement by the Company
pursuant to Section 3 shall constitute a termination of Executive's employment
by Company without Cause.


7.Amendment Concerning Change in Control. Section 11(b) is hereby amended to add
a further additional sentence at the end of the Section as follows:
Notwithstanding the foregoing, the transaction will not be deemed a Change in
Control if the Company enters into: (i) any acquisition or merger with an entity
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportion as their ownership of the Company, or (ii) a transaction
whose primary purpose is the reincorporation of the Company in another
jurisdiction, either within or outside the United States.


8.Amendment Concerning Good Reason. Section 11(d) is hereby amended and restated
to read in its entirety as follows:
(d)    Good Reason. For purposes of this Agreement, "Good Reason" is defined as
the occurrence of any of the following: (i) The Company's request for the
Execution to relocate to a Company location outside of King, Pierce, or
Snohomish counties in the State of Washington; (ii) A material breach of this
Agreement by the Company; (iii) Executive has a material reduction in position,
status, duties or responsibilities, or is assigned duties materially
inconsistent with his or her position, (iv) Executive's Initial Salary or Base
Salary is reduced, and/or (v) Executive is required to work in Company
headquarter in excess of the days specified in Section 1 above, unless otherwise
agreed to in writing. If the Executive wishes to terminate his or her employment
for Good Reason, he must first give Company written notice of the circumstances
constituting Good Reason within forty-five (45) days after the occurrence of
such Good Reason event, the Employer must have at least thirty (30) days'
opportunity to cure unless the circumstances are not subject to being cured, and
Executive must terminate his employment no later than sixty (60) days after the
expiration of the cure period.






3





--------------------------------------------------------------------------------





The definition of Good Reason in this Section 11 supersedes the definition
provided in Section 26.20 of the 2014 Plan.
9.Amendment to Entire Agreement Provision. Section 14(b) is hereby amended and
restated to read in its entirety as follows:
(b)    Entire Agreement. This Agreement , the related Notice of Restricted Stock
Unit Award and Restricted Stock Unit Agreement, and the Company's Intellectual
Property Agreement with Executive dated the Effective Date (the "Intellectual
Property Agreement"), shall supersede and replace all prior agreements or
understandings relating to the subject matter hereof, and no agreement,
representations or understandings (whether oral or written or whether express or
implied) which are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the relevant matter hereof. In the
event of any conflict between this Agreement and any of the 2014 Plan, the
Notice of Restricted Stock Unit Award; Restricted Stock Unit Agreement or
Intellectual Property Agreement, the terms of this Agreement shall prevail,
including, without limitation, that the following sections of the 2014 Plan
existing as of the date of this Amendment shall not be applicable to Executive:
(i) the final six sentences of Section 20.1 regarding consequences of a
"Qualifying Termination" and "Acceleration ", and (ii) Section 26.20, definition
of "Good Reason".


10.Extended Term. Regardless of the Effective Date, the Company acknowledges and
agrees that the first Extended Term of Executive's Agreement will continue from
the date of execution of this Amendment until December 31, 2016. Thereafter, the
Agreement will be subject to automatic renewal for successive one-year periods
according to the terms of Section 3 of the Agreement.
11.No Other Amendments. Except as specifically amended hereby, the terms of the
Employment Agreement remain and continue in full force and effect and are hereby
confirmed in all respects.
12.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


(Remainder of page left intentionally blank)


























4







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer.




COMPANY:
ACUCELA INC.
 
 
 
By:
/s/ Ryo Kubota
 
Ryo Kubota
 
Its:
Chief Executive Officer







EXECUTIVE:       
 
 
/s/ George Lasezkay
 
George Lasezkay



























































5





